Citation Nr: 9932377	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas.


THE ISSUE

Entitlement to compensable evaluations for service-connected 
bilateral knee disabilities.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1991 to August 
1994.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a February 1995 rating decision by the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, established 
service connection for bilateral knee disability and assigned 
a noncompensable disability rating, effective August 5, 1994.  
Jurisdiction over this case was later transferred to the VA 
RO in Houston, Texas.

The Board notes that the veteran requested a hearing at RO in 
the VA Form 9 that was received by the RO in June 1996.  A 
review of the evidence of record reflects that the RO 
notified the veteran of July 1996 and August 1996 hearing 
dates, but the veteran appeared at neither because of 
scheduling conflicts.  No further hearings were scheduled and 
the evidence of record does not reflect the veteran requested 
a rescheduled hearing.

The February 1995 rating decision also denied service 
connection for back strain and entitlement to 10 percent 
evaluation based upon multiple, noncompensable service 
connected disabilities.  However, in his notice of 
disagreement, the veteran did not express disagreement with 
those determinations.  Only the issue of entitlement to an 
increased evaluation for bilateral knee disability is 
therefore before the Board.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.200, 20.201,20.202, 20.302(a) (1999).


FINDINGS OF FACT

1. The competent and probative medical evidence of record 
demonstrates that the veteran has a range of motion from 0 
to 130 degrees in both the left and the right knees, with 
normal radiologic findings.

2.  The veteran failed to report for two VA medical 
examinations which were scheduled in connection with his 
claim for VA benefits.




CONCLUSIONS OF LAW

1. The criteria for compensable schedular evaluations for 
bilateral knee disabilities are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (1999).

2.  In the alternative, the veteran's claim of entitlement to 
an increased disability rating for bilateral knee disability 
is denied based on his failure to report for two VA medical 
examinations which were scheduled in connection with his 
claim. 38 C.F.R. § 3.655(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a compensable 
evaluation for bilateral knee disability.  In the interest of 
clarity, the Board will review the applicable law and 
regulations, briefly describe the factual background of this 
case, and then proceed to analyze the claim and render a 
decision.


Preliminary Matter

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for bilateral knee 
disability is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995). 

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board concludes that VA has satisfied its statutory 
obligation to the extent possible under the circumstances.

The veteran failed to appear at VA medical examinations which 
were scheduled to evaluate his knees in December 1997 and 
November 1998 in conjunction with his claim for VA benefits.  
There is no indication that the veteran was not provided with 
proper notice of the examinations; he has not, to the 
knowledge of the Board, contacted the VA medical facility or 
the RO concerning his missed appointments; and he has not 
subsequently requested that the examinations be rescheduled.

When a veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a) (1999).


Applicable Law and Regulations


Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App.119 (1999), however,  the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Since 
this is an appeal of an initial rating assignment, the Board 
is not limited to consideration of the current diagnosis of 
the veteran's disability. Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).

Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (1999).  See also 38 C.F.R. § 4.70, Plate II (1999) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees. 

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee.  
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.31, Diagnostic Code 
5257 (1999).

The words "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. § 4.2 (1999).

Under Diagnostic Code 5010, traumatic arthritis, when 
substantiated by x-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  The General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability. When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis. If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

The veteran's service medical records reflect that in August 
1991, the veteran reported pain to both knees while marching, 
however, he did not relate any history of knee injury to the 
examiner.  The examiner diagnosed left knee strain with full 
range of motion and no indications of swelling.

The veteran's service health record reflects he was diagnosed 
with chronic bilateral knee pain in November 1991.  The 
examiner also noted patellar femoral syndrome or 
chondromalacia patellae as possible diagnosis.

Service medical records reflect that between November 1991 
and May 1994 the veteran reported bilateral knee pain while 
running, walking up stairs and hills on numerous occasions.  
The accompanying diagnosis was chronic patellar femoral 
syndrome or chondromalacia patellae, with referral for 
physical therapy.

In May 1994 the veteran was diagnosed with bilateral 
patellofemoral syndrome, left knee worse than right and 
referred to a Physical Evaluation Board to determine his 
continued fitness for active duty.  In connection with the 
veteran's right knee, the examiner noted, "no effusion, 
range of motion is 0 to 130 degrees".  Regarding the left 
knee, the examiner noted, "no effusion. Range of motion is 0 
to 130 degrees".

In June 1994, a Physical Evaluation Board determined the 
veteran was physically unfit for duty, on account of his 
diagnosis of bilateral patellofemoral syndrome, left knee 
worse than right.

The veteran presented for an October 1994 VA examination, 
during which he reported a history of chondromalacia of  
patellae since July 1991 for his right knee and August 1991 
regarding his left knee.  The examiner noted, "No known knee 
injuries, fractures of knees, meniscal/ligamental tears, knee 
strain/knee sprain, etc."  The examiner noted, "Examination 
of knees is normal with normal range of motion" and 
diagnosed the veteran with, "chondromalacia of bilateral 
knees with bilateral knee pain (pending radiological 
findings)".

October 1994 VA radiologic exam of the veteran's left and 
right knee resulted in the same findings, "There are no 
fractures, dislocations or other (bony pathol) pathology 
present.  Normal study".

As discussed above, the veteran was scheduled for VA 
examination in December 1997 and in November 1998.  He failed 
to report for those examinations without explanation.

Analysis

The Board notes that the veteran's claim may be reasonably 
construed either as the appeal of an initial rating 
assignment, see Fenderson, or as a claim for an increase in 
disability rating, see Francisco.  The difference between the 
two approaches is that if the veteran's claim is considered 
to be an original compensation claim, if he fails to report 
for a VA examination the claim is rated based on the evidence 
of record, while if he fails to report for a VA examination 
and the claim is considered to be for an increased rating or 
any other original claim, the claim must be denied.  See 
38 C.F.R. § 3.655.

The Court has held that the Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995).  The Board will do so in 
this case, first considering this as an original claim for VA 
benefits, deciding the claim of the evidence of record, and 
then as an increased rating claim.  See 38 C.F.R. § 3.955.


Schedule for Rating Disabilities

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

In connection with Diagnostic Code 5257, the Board notes 
again that the veteran was found to be physically unfit for 
duty in 1994 because of bilateral knee disability.  However, 
the examiner noted no effusion in either the left or right 
knee.  The VA examiner's  notation that both of the veteran's 
knees were normal was verified by x-rays.  Therefore, the 
Board finds that although the veteran consistently presented 
complaints of bilateral knee pain, the record lacks clinical 
findings of "severe", "moderate" or "slight" recurrent 
subluxation or lateral instability of either the right or 
left knee.

The Board notes that in May 1994 the veteran demonstrated 0 
to 130 degrees range of motion in both the left and right 
knee.  In October 1994 the veteran showed normal range of 
motion in both knees with accompanying normal radiologic 
findings.  Neither examination resulted in findings or 
diagnosis that fit within the compensable criteria of 
Diagnostic Code 5260 nor 5261.  The Board finds that the 
objective medical evidence shows the veteran possesses 
virtually full range of motion in both his right and left 
knee.

In an effort to afford the veteran a compensable evaluation, 
the Board has examined all other diagnostic codes pertinent 
to the knee.  The Board notes that the evidence of record 
does not include any medical findings that diagnose the 
veteran with arthritis or ankylosis of the knee.  Therefore, 
neither Diagnostic Code 5003 nor 5256 apply to this case.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath, 1 Vet. App. at 589.  In this case, the Board finds 
no provision upon which to assign  a compensable rating.

The Board concludes that consideration of all medical 
examinations of record since the veteran filed his claim 
results in the conclusion that a compensable disability 
rating for his service-connected bilateral knee disability is 
not warranted at any time.  See Fenderson.

Accordingly, the Board finds that the preponderance  of the 
evidence is against the claim for a compensable evaluation 
for bilateral knee disability.  Based upon this analysis, the 
benefit sought on appeal is denied.

Failure to Report for VA Examination

As discussed in detail above, the veteran failed to report 
for two VA physical examinations scheduled in connection with 
his claim.  The Board views the veteran's inaction as a 
failure to report for "(an) examination (that) was scheduled 
in conjunction with any other original claim...or a claim for 
increase."  The veteran has not offered any good cause for 
his failure to report for the two scheduled examinations.  As 
such, the claim must be denied on this alternative basis.  
See 38 C.F.R. § 3.655(b).  

The Board wishes to point out that, although VA is required 
by statute and by case law to assist appellants in developing 
well-grounded claims, "The duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When, as here, a claimant fails to report for an 
examination in conjunction with a claim for an increased 
rating, the claim shall be denied absent, a showing of good 
cause. 38 C.F.R. § 3.655(a), (b) (1998).

Additional matter

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO decided 
the claim based on the evidence of record.  See the June 1999 
Supplemental Statement of the Case.  However, in the same 
SSOC, the veteran was furnished with 38 C.F.R. § 3.655(a) and 
(b) and has been given ample opportunity to respond. Thus, 
the Board does not believe that the veteran's due process 
rights have been violated by the Board's alternative denial 
of his claim based on that section.  

The Board further notes that  denial of an increased rating 
claim based on failure to report for examination is a denial 
based on operation of law, see Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to compensable evaluations for service-connected 
bilateral knee disabilities is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

